EXAMINER'S AMENDMENT


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims:
16. (Currently Amended) An apparatus for generating acoustic compensation signals, which are used to compensate acoustic signals that result from operation of a motor-vehicle drive engine, comprising: 
[[an]] a first engine order cancellation (EOC) device, which is designed to generate the acoustic compensation signals, which are used to compensate the acoustic signals that result from the operation of the motor-vehicle drive engine, wherein the first EOC device comprises at least one first audio capturing element and at least one audio output element, 

an audio output device, 
a determination device which is designed for determining at least one audio signal to be output into a passenger compartment of a motor vehicle by means of the audio output device, before the at least one audio signal is captured by the at least one first audio capturing element associated with the first EOC device, 
an evaluation device which is designed to apply an evaluation specification to evaluate the at least one audio signal with respect to at least one evaluation criterion, and to generate evaluation information which describes an evaluation of the at least one audio signal with respect to the at least one evaluation criterion, and 
a controller which is designed for controlling the operation of the first EOC device based on the evaluation information.


The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the closest prior art, such as Christoph (US 20050207585 A1), expressly teaches or reasonably suggests, “a method for operating an apparatus for generating acoustic compensation signals, which are used to compensate acoustic signals that result from operation of a motor-vehicle drive engine, comprising: 
providing a first engine order cancellation (EOC) device,

providing a second EOC device configured using the first EOC device as a model, wherein the second EOC device is modeled based on the first EOC device, represents a virtual copy of the first EOC device, and has the same functionality as the first EOC device; 
…
applying an evaluation specification to evaluate the at least one audio signal with respect to at least one evaluation criterion; 
generating evaluation information describing an evaluation of the at least one audio signal with respect to the at least one evaluation criterion; and 
controlling the operation of the first EOC device for generating the acoustic compensation signals, which are used to compensate the acoustic signals that result from the operation of the motor-vehicle drive engine, based on the evaluation information“, in combination with the other claim elements, in a manner as claimed.
Independent claim 16 is allowed for analogous reasons as claim 1.
	Dependent claims 2-15 and 17-20 are allowed because they contain all the limitations of their independent claim as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654       

/PAUL KIM/           Primary Examiner, Art Unit 2654